Citation Nr: 0103462	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to December 
1952.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  Service connection was denied for defective vision in an 
unappealed rating decision dated in February 1953.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the February 1953 
rating decision.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for defective vision has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.304(c) 
(2000).

Service connection was denied for defective vision in an 
unappealed rating decision dated in February 1953 because 
refractive error is not a disease or injury within the 
meaning of applicable legislation.

Evidence on file at the time of the February 1953 rating 
decision consisted of most of the veteran's service medical 
records.

According to the service medical records on file in February 
1953, the veteran's uncorrected distant visual acuity in July 
1949 was 20/20, bilaterally.  He complained in April 1950 of 
blurred vision in his right eye.  Hyperopic astigmatism was 
diagnosed and glasses were ordered.  On discharge examination 
in November 1952, the veteran's eyes were noted to be normal 
and his distant uncorrected visual acuity was 20/400 on the 
right, corrected to 20/20, and 20/20 on the left; uncorrected 
near visual acuity was J-10 on the right, corrected to J-2, 
and J-1 on the left.  He was given a physical profile of 3 
for his eyes.

Evidence received by VA after the February 1953 rating 
decision consists of additional service medical records, 
received by VA later in 1953; a March 1952 letter rejecting 
the veteran for Officer's Candidate School because of his 
defective vision, received in April 1999; July 1999 VA 
examination reports; and private treatment records dated from 
December 1990 to January 2000, and received in March 2000. 

The additional medical records reveal that the veteran's 
visual acuity in April 1950 was 20/100 on the right and 20/20 
on the left.  The March 1952 letter notes that uncorrected 
distant visual acuity in the right eye was 20/200, 
correctable to 20/70.  According to an eye examination report 
dated in May 1952, the veteran's distant uncorrected visual 
acuity was 20/200 in the right eye, corrected to 20/40+2, and 
20/15-1 in the left eye.  The July 1999 VA examination 
reports and the private treatment records received by VA in 
March 2000 do not contain evidence of a disease or injury of 
the veteran's eyes or evidence of defective vision.

The evidence previously of record established the presence of 
defective vision in service.  To the extent that the evidence 
added to the record continues to show the presence of 
defective vision in service, it is cumulative in nature.  The 
evidence added to the record includes no competent evidence 
that the veteran's defective vision is due to a disease or 
injury, as opposed to refractive error.  Therefore, the 
evidence added to the record is not so significant by itself 
or when considered in the context of the evidence previously 
of record.  In this regard, the Board notes that the evidence 
added to the record includes the veteran's own statements to 
the effect he incurred defective visual acuity due to 
service, but his lay assertions of medical causation cannot 
serve as a predicate to reopen the claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the claim for 
service connection for defective vision has not been 
reopened.


ORDER

New and material evidence not having been submitted, 
reopening of the veteran's claim for service connection for 
defective vision is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

